Citation Nr: 0205508	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  96-37 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia, 
right knee, currently rated as 10 percent disabling.

2.  Entitlement to an increased (compensable) rating for 
chondromalacia, right knee, prior to June 29, 1999.

3.  Entitlement to an increased rating for chondromalacia, 
left knee, currently rated as 10 percent disabling.

4.  Entitlement to an increased (compensable) rating for 
chondromalacia, left knee, prior to June 29, 1999.

5.  Entitlement to an increased disability rating for 
service-connected lumbosacral strain with arthritis, 
currently rated as 20 percent disabling.

6.  Entitlement to an effective date earlier than August 23, 
1996, for an increased rating for lumbosacral strain from 
noncompensable to 20 percent disabling.

7.  Entitlement to an increased disability rating for 
service-connected cervical strain with arthritis, currently 
rated as 20 percent disabling.

8.  Entitlement to an effective date earlier than August 23, 
1996, for an increased rating for cervical strain from 10 
percent to 20 percent disabling.

9.  Entitlement to service connection for cholecystectomy.

10.  Entitlement to a temporary total evaluation under 
38 C.F.R. § 4.30 for a period of convalescence following 
cholecystectomy.

(The issues of service connection for heart disease, 
emphysema, anxiety and depression, arthritis of joints, and a 
total rating based on individual unemployability will be the 
subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 1970 
and from October 1972 to October 1989.

This matter comes before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs (VA) 
Regional Offices (RO) in New Orleans, Louisiana; Winston-Salem, 
North Carolina; and Montgomery, Alabama.  The case is now under 
the jurisdiction of the Montgomery, Alabama, RO.

The Board remanded the case for further development of the 
evidence in March 1999 and February 2001.

The Board is undertaking additional development on the issues 
of entitlement for service connection for heart disease, 
emphysema, anxiety and depression, and arthritis of joints 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing the 
response, if any, from the veteran to the notice, the Board 
will prepare a separate decision addressing these issues.  
The issue of a total rating based on individual 
unemployability is deferred until completion of this 
development.


FINDINGS OF FACT

1.  Service-connected chondromalacia of the right and left 
knees is manifested by a moderate degree of knee disability 
including objective evidence of pain, anterior posterior 
instability, weakness, tenderness, and guarding of movement 
that results in difficulty walking and requires the use of a 
cane and/or wheelchair.

2.  The RO received the claim for an increased rating for 
service-connected bilateral chondromalacia on June 5, 1995.

3.  The earliest date as of which requirements for a 20 
percent rating each for chondromalacia of the right and 
chondromalacia of the left knee was March 17, 1998; it is not 
factually ascertainable that chondromalacia of the right or 
left knee had increased from the prior noncompensable level 
on any date within the year preceding the June 5, 1995, or at 
anytime between the date of the June 5, 1995, claim and March 
17, 1998.

4.  Service-connected lumbosacral strain with arthritis is 
manifested by painful motion that results in no more than a 
moderate degree of disability including moderate limitation 
of motion.

5.  Service-connected cervical strain with arthritis is 
manifested by painful motion that results in no more than 
moderate limitation of motion.

6.  No evidence in the claims file prior to August 23, 1996, 
reflects a degree of disability warranting a compensable 
rating for service-connected lumbosacral strain.

7.  No evidence in the claims file prior to August 23, 1996, 
reflects a degree of disability warranting a rating in excess 
of 10 percent for service-connected cervical strain.

8.  The veteran experienced right upper quadrant pain and 
other symptoms in service prompting one examiner to suspect 
gallbladder disease.

9.  The veteran was admitted to a service department hospital 
in July 1991 with complaints of right upper quadrant pain and 
a several year history of intermittent right upper quadrant 
pain for which he underwent cholecystectomy or removal of the 
gallbladder; the diagnoses were acute calculus cholecystitis 
and chronic cholecystitis with cholelithiasis (the presence 
or formation of gallstones).

9.  The report from the service department hospital for the 
period July 31, 1991, to August 5, 1991, during which time 
the veteran underwent removal of the gallbladder, does not 
establish that a period of convalescence of at least one 
month was needed.


CONCLUSION OF LAW

1.  The criteria for a 20 percent rating, but not higher, for 
chondromalacia of the right knee have been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.20, 4.27, 4.40, 4.45, 
4.59, 4.71, PLATE II, 4.71a, Diagnostic Code 5299-5297 (2001)

2.  The criteria for a 20 percent rating, but not higher, for 
chondromalacia of the left knee have been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.20, 4.27, 4.40, 4.45, 
4.59, 4.71, PLATE II, 4.71a, Diagnostic Code 5299-5297 (2001)

3.  The correct effective date for an increased 20 percent 
rating each for chondromalacia of the right knee and for 
chondromalacia of the left knee is March 17, 1998, being the 
date entitlement arose.  38 U.S.C.A. § 5110 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.400 (2001)

4.  The criteria for an increased rating higher than 20 
percent for service-connected lumbosacral strain with 
arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (2001).

5.  The criteria for an increased rating higher than 20 
percent for service-connected cervical strain with arthritis 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (2001).

6.  An effective date earlier than August 23, 1996, for a 
compensable rating for service-connected lumbosacral strain 
is not warranted.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. 
§ 3.400 (2001).

7.  An effective date earlier than August 23, 1996, for a 
rating in excess of 10 percent for service-connected cervical 
strain is not warranted.  38 U.S.C.A. § 5110 (West 1991); 
38 C.F.R. § 3.400 (2001). 

8.  Cholecystitis with cholelithiasis was incurred in active 
service, resulting in a cholecystectomy in July 1991.  
38 U.S.C.A. §§ 1110, 5107(b) (West 1991 & Supp 2001); 
38 C.F.R. §§ 3.303, 3.304 (2001).

9.  A temporary total evaluation under 38 C.F.R. § 4.30 for a 
period of convalescence following cholecystectomy in July 
1991 is not warranted in this case.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.30 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background.

The veteran served on active duty from July 1967 to July 1970 
and from October 1972 to October 1989.  The RO received his 
original claim in November 1989 in which he claimed service 
connection for several disabilities including bilateral knee 
chondromalacia and back and neck pain.  A VA orthopedic 
evaluation conducted in January 1990 reflected an impression 
of a physical examination of the knees that was negative and 
a physical examination of the back and neck that was 
essentially negative.  X-rays of the knees, lumbar spine, and 
cervical spine were normal.  In a July 1990 rating decision, 
the RO granted service connection for bilateral 
chondromalacia of the knees and for chronic lumbosacral 
strain, assigning noncompensable ratings for each of these 
disabilities; the RO denied service connection for neck pain.  
The veteran appealed the RO's decision to the Board, and in 
April 1994, the Board granted service connection for cervical 
strain and denied compensable ratings for lumbosacral strain 
and bilateral chondromalacia of the knees.  In April 1995, 
the United States Court of Appeals for Veterans Claims (then 
the United States Court of Veterans Appeals (Court) affirmed 
the Board's denial of compensable ratings for lumbosacral 
strain and bilateral chondromalacia of the knees.

Shortly after the Board decision was issued, the RO received 
a statement from the veteran in April 1994 claiming that he 
had not been able to work since November 1993 and stating 
that, over time since his retirement from service, all of his 
disabilities had gotten worse.

A June 1994 VA Spine examination is of record which concerned 
complaints pertaining to the cervical spine.  On examination, 
the examiner noted that the veteran did appear to have some 
discomfort with moving his neck.  He was well developed and 
in no distress.  There were no postural abnormalities or 
fixed deformities.  Musculature of the neck was normal.  The 
examiner diagnosed musculoskeletal muscle strain with 
impairment of motion of the cervical spine.  A June 1994 VA 
x-ray report pertaining to the cervical spine was normal.

In an April 1995 rating decision, the RO implemented the 
April 1994 decision of the Board by granting service 
connection for cervical strain.  The RO assigned an initial 
rating of 10 percent for this disability, effective back to 
the date of the veteran's original claim in November 1989.  
The RO informed the veteran of this decision in June 1995.

In June 1995, the RO received a statement from the veteran 
claiming a total rating based on individual unemployability.  
He also stated that all of his disabilities had gotten worse 
over time and that he had not been able to work since 
November 1993.

In a September 1995 letter to the veteran, the RO noted that 
the veteran had claimed that all of his service-connected 
disabilities had increased in severity and that they 
prohibited him from engaging in gainful employment, and the 
RO forwarded him the appropriate application form for a claim 
for a total rating based on individual unemployability.  In 
addition, the RO asked the veteran to please submit any 
additional medical evidence which he felt would support his 
claim for increased compensation or to advise the RO of 
treating facilities where the RO could obtain evidence to 
support his claim, and the RO would assist him in gathering 
the evidence.

In September 1995, the RO received a statement from the 
veteran claiming that he had not been able to work since 
1993.  He submitted a copy of a decision by an Administrative 
Law Judge (ALJ or Judge) who had denied on appeal his claim 
for disability benefits from the Social Security 
Administration (SSA).  The ALJ noted that the veteran had not 
worked since November 1993 and that he had collected 
unemployment benefits for six months from November 1993 to 
June 1994.  The Judge stated, "In order to secure 
unemployment compensation, one must sign a document stating 
that he is ready, willing, and able to work at a suitable 
job. . . .  The claimant has signed these statements and he 
is now appearing before this agency asking for benefits 
because he is unable to work.  These positions are 
diametrically opposed to each other and a person should not 
be able to secure benefits from agencies which require 
exactly opposite statement[s]."

With regard to the medical evidence before the ALJ that 
pertained to the lumbosacral and cervical spine and to the 
knees, the Judge noted that the veteran had been examined at 
a private clinic in June 1994 where he complained of pain in 
both knees and in the lumbosacral area.  However, on 
examination, the doctor noted that the claimant's legs and 
knees were within normal limits.  Cervical spine had had 
minimal tenderness but no real limitation of movement.  The 
Judge also reviewed the finding of the June 1994 VA Spine 
examination report.  The ALJ concluded that the veteran's 
testimony as to multiple medical complaints and symptoms was 
not credible in light of several factors, including a lack of 
objective medical findings pertaining to those complaints.  
The Judge found that, although certain disabilities precluded 
the veteran from engaging in past relevant employment as a 
deputy sheriff of a jail, a heavy duty equipment mechanic, or 
military equipment repairer, he was capable of engaging in 
sedentary level of work activity.

In October 1995, the RO received the application form from 
the veteran for a total rating based on individual 
unemployability.  The veteran had not provided the complete 
mailing address of his last employer on the form, and so in 
November 1995, the RO sent him a letter requesting that he 
submit this information.  Later in November, the RO received 
the veteran's reply with the address of his last employer.  
However, the veteran stated that he did not authorize the VA 
to get any information other than what it already had.  He 
provided a copy of the decision of his former employer 
involuntarily terminating his employment in November 1993.  
This decision noted "unsatisfactory quality and quantity of 
work" as the reason for termination.

A January 1996 VA Form 119, Report of Contact, reflected that 
the veteran telephoned to say that he did not want the "VA 
going to any employer for any questions."  The veteran 
wanted to know why such information was needed.  The RO wrote 
to the veteran the same day and explained that he had a claim 
pending for individual unemployability and VA was evaluating 
his claim by contacting his last employer.  The RO stated 
that, if the veteran did not wish the VA to obtain this 
information, he could withdraw his claim or VA would make a 
decision based on the evidence contained in the record.  In 
February 1996, the veteran's employer informed the RO that it 
would not divulge information about employees without the 
written consent of the employee.

In May 1996, the RO denied the veteran's claim for a total 
rating based on individual unemployability.  The veteran 
filed a notice of disagreement that same month.  The veteran 
noted that no appointments were made "with the [VA] doctors 
to verify the condition of my health."  The veteran also 
requested that the RO obtain his service medical records from 
his first tour of duty from July 1967 to July 1970.  Later in 
May 1996 as well as in June and July 1996, the RO received 
several letters from the veteran.  In them, he reiterated 
that all of his conditions had gotten much worse over the 
years and that the RO had "not even made appointments with 
[VA] doctors to verify my disabilities."

In July 1996, the RO issued a statement of the case on the 
claim for a total rating based on individual unemployability.  
In August 1996, the RO received a VA Form 9 substantive 
appeal from the veteran on which the veteran listed many 
disorders -- both service-connected and nonservice-connected 
-- and the rating percentage to which he felt entitled for 
each.  He also requested that the maximum rating be allowed 
for each impairment.

On a February 1997 VA General Medical examination report, the 
examiner noted that the veteran reported that his knees hurt 
and he had difficulty straightening them out; he also had 
pain in the lower back.  On examination, the examiner noted 
that the veteran was somewhat bent because of pain in the 
back.  His build and state of nutrition were good and his 
posture was relatively good.  The examiner noted that the 
veteran's gait was normal.  Findings pertaining to the 
musculoskeletal system were clinically negative except that 
there was stiffness of the back with difficulty straightening 
the body and the veteran claimed some stiffness of the knees.  
The examiner diagnosed chondromalacia of both knees and 
osteoarthritis, cervical and lumbar spine, versus back 
strain.  The examiner noted that the veteran seemed to be 
unemployable at the present time but that "a good part of 
his problems is anxiety and depression."

When seen by a VA social worker for a Social Industrial 
Survey a month later in March 1997, the veteran walked with a 
cane and appeared to be in distress.  The social worker noted 
complaints of pain in the back and limited motion of the 
back, but no complaints relevant to the knees were reported.  
The social worker stated that the veteran's arthritis and 
back condition, along with his heart condition, would limit 
his ability to hold gainful employment.  She stated that his 
training as a mechanic requires manual dexterity and a great 
deal of bending and that it was doubtful that the veteran 
would be able to work full-time due to his pain and other 
physical complaints.

In July 1997, the RO received VA x-ray reports, dated in 
January 1997, pertaining to the cervical spine and the 
lumbosacral spine.  On the one pertaining to the cervical 
spine, there was no evidence of fracture, dislocation or soft 
tissue swelling.  Several tiny interior osteophytes were 
seen.  Otherwise degenerative changes were not present.  The 
report pertaining to the lumbosacral spine showed mild 
deformity of the end plates of L5 consistent with 
degenerative change.  Otherwise, there was no evidence of 
fracture, subluxation, or degenerative change.

In August 1997, the RO issued a supplemental statement of the 
case continuing the denial of the claim for a total rating 
based on individual unemployability.

Later in August 1997, the RO received from the veteran an 
application for handicapped parking privilege from the state 
Motor Vehicle Division.  The form was signed by Judith 
Ingram, M.D., of the Gadsden Clinic, certifying by means of a 
box checked on the form that the veteran "cannot walk 
without use of, or assistance from, a brace, cane, crutch, 
another person, prosthetic device, wheelchair, or other 
assistive device."

In October 1997, the RO received a claim for service 
connection for emphysema from the veteran along with a 
medical examination report from Dr. Anne Campbell, Gadsden, 
Alabama.  The report showed that the veteran had been seen by 
Dr. Campbell in January 1997.  The veteran's chief complaint 
was of a heart disorder but he gave a history of arthritis in 
his neck and back.  On examination, he was well nourished and 
in no acute distress.  The range of motion of his neck was 
approximately 320 degrees and there were no spasms.  Range of 
motion of his extremities was within normal limits.  No 
spasms or deformity of the back were noted, and range of 
motion was within normal limits.  His gait was intact.  His 
station was intact with no ataxia or spasticity.  Squat was 
fair and heel/toe walk, poor.  He used no assistive device.  
The diagnoses included arthritis.

In November 1997, the RO received medical reports highlighted 
in yellow from the veteran.  Among them were VA outpatient 
and other reports pertaining to the lumbosacral and cervical 
spines.  A March 1997 VA outpatient record showed an 
assessment of "patient with debilitating arthritis limited 
by pain."  In September 1997, the veteran complained of pain 
in his back and was given pain medication.  A September 1997 
VA computed tomography (CT) report showed a history of pain 
and numbness in extremities.  CT images demonstrated no 
evidence of spinal stenosis or disc herniation.  Mild diffuse 
disc bulging was seen at the L4-5 level without significant 
canal compromise or neural foraminal impingement.  There was 
evidence of mild degenerative changes at the upper and lower 
end plate of L4 but no evidence of fracture.  A September 
1997 VA CT report pertaining to the cervical spine 
demonstrated degenerative disc disease changes consisting of 
diffuse disc bulging and osteophyte formation at C4-5 and 
C5-6 levels, described as moderately severe stenosis, 
particularly at C5-6.  There was mild neuroforaminal 
narrowing at the right of C5-6 as well.  The impression was 
moderately severe spinal stenosis at C4-5 and C5-6.  An 
October 1997 notation in VA outpatient records show that the 
veteran was seen for complaints of persistent back and neck 
pain, controlled with pain medication.  There was neck 
tenderness on motion.  The assessment was degenerative joint 
disease of the cervical spine with cervical stenosis.  In 
October 1997, the veteran was seen again in a pain clinic for 
back pain which was noted to be controlled by pain 
medication.

In February 1998, the RO received medical records from the 
veteran highlighted in yellow.  Among them was a Medical 
Record Report from a service department hospital, dated in 
July 1994, showing treatment for the chief complaint of chest 
pain.  In the review of systems, the examiner noted that the 
musculoskeletal system was consistent with chondromalacia of 
both knees and recurrent chronic low back pain.

On a March 1998 VA General Medical examination report, the 
examiner noted that the veteran reported that his joints were 
very bad, especially the knees, lower back, neck, and, to 
some extent, the hands.  The doctor also noted that the 
veteran's posture was okay but that he limped because of pain 
in the knee; the veteran supported himself with a cane.  On 
physical examination of the musculoskeletal system, the 
doctor noted that the spine was stiff and that the veteran 
had painful knees.  Diagnoses included osteoarthritis of the 
lumbosacral and cervical spine.  However, no diagnosis was 
rendered pertaining to the knees.

On the same day in March 1998, the veteran underwent a VA 
Joints examination conducted by a different VA physician from 
the one who conducted the General Medical examination.  On 
the Joints examination report, the examiner noted that the 
veteran stated that he had jumped out of helicopters without 
parachutes during his service in Vietnam and that he had done 
much heavy lifting as a mechanic in service.  He felt that 
these activities had "messed up my back and my knees."  
(This report consisted of the doctor's often brief answers to 
questions posed by VA's Automated Medical Information 
Examination (AMIE) examination worksheet for a Joints 
examination.  In a February 2001 remand order, the Board 
instructed the RO to place the appropriate worksheet in the 
file so that the doctor's report could be read in the context 
of the worksheet questions.  The worksheet is now in the 
file, and therefore the report's contents can now be reported 
accurately.)

The veteran's subjective complaints were of pain, weakness, 
stiffness, swelling, heat and redness, instability or giving 
way, locking, fatigability, lack of endurance, etc.  With 
regard to treatment, the veteran claimed that he was trying 
to get into a pain clinic at the VA.  He stated he had 
flare-ups of the knee problems every week or so which were 
precipitated by going down steps and were alleviated by rest.  
The veteran estimated that there was a 15 percent additional 
functional impairment during a flare-up.  The veteran stated 
that he used a cane all the time.

Under "Objective Findings", knee range of motion was from 
full extension bilaterally to flexion of 122 degrees on the 
right and 120 degrees on the left.  Normal range of flexion 
of the knee for VA rating purposes is to 140 degrees.  See 
38 C.F.R. § 4.71, PLATE II (2000).  The examiner noted that 
"[m]otion stops when pain begins", indicating that 122 and 
120 degrees on the right and left, respectively was the point 
in the range of motion where pain began.  In other words, the 
veteran had pain-free motion of the knees to 120 and 122 
degrees of flexion.  Extension in both knees was normal or to 
0 degrees.  The examiner also stated that there was objective 
evidence of painful motion, instability, weakness, 
tenderness, and guarding of movement with regard to both the 
knees.  There was no edema, effusion, redness, or heat.  The 
examiner stated that the veteran had a lot of difficulty 
walking even with a cane and that he grunted with every step 
he took and leaned heavily on the cane.  There was no 
ankylosis.  Both knees were unstable in the anterior 
posterior position; laterally they were adequate.  The 
examiner clarified on a May 2001 report written on remand 
that there was no recurrent subluxation or lateral 
instability of the knee noted.  The diagnosis was 
degenerative joint disease, both knees, with loss of function 
due to severe pain.  A VA x-ray report pertaining to the 
knees dated in March 1998 showed no bony abnormality on 
either side.

On a March 1998 VA Spine examination conducted by the same 
examiner who conducted the Joints examination, the doctor 
noted the veteran stood in a stooped position with head 
flexed forward about 10 degrees.  (This report also consisted 
of the doctor's answers to the questions posed by VA's AMIE 
examination worksheet for a Spine examination.  In the 
February 2001 remand order, the Board instructed the RO to 
place the appropriate worksheet in the file so that the 
doctor's report could be read in the context of the 
questions.  The worksheet is now in the file, and the 
report's contents can now be reported accurately.)

Subjectively, the veteran claimed essentially the same 
symptoms in regard to the back as he did with regard to the 
knee.  He stated he had pain, weakness, stiffness, 
fatigability, lack of endurance, etc.  He stated that he was 
trying to get into a pain clinic at the VA; that he had 
flare-ups every week or so which were precipitated by going 
down steps and were alleviated by rest; that there was a 15 
percent additional functional impairment during a flare-up; 
and that he used a cane all the time.

The examiner stated that it was not possible to state to what 
extent the range of motion or spinal function was 
additionally limited by pain, fatigue, weakness, etc., during 
flare-ups.  There was objective evidence of painful motion, 
spasm, weakness, and tenderness.  The veteran was continually 
grunting and complaining.  Musculature of the back was okay, 
and neurological abnormalities were not detected.  Range of 
motion of the lumbar spine was forward flexion to 64 degrees 
(normal range is 90 degrees); backward extension, 5 degrees 
(normal extension is 30 degrees); right lateral flexion, 27 
degrees; left lateral flexion, 30 degrees (normal lateral 
flexion is 50 degrees).  Range of motion of the cervical 
spine was forward flexion to 44 degrees (normal range is 45); 
backward extension, 28 degrees (normal extension is 45 
degrees); flexion to the right, 19 degrees; and flexion to 
the left, 23 degrees (normal lateral flexion is 45 degrees).  
The diagnosis was degenerative joint disease, cervical and 
lumbar spine, severe, with loss of function due to pain.

In a May 1998 rating decision, the RO adjudicated claims for 
increased ratings based on a "[c]laim for increase received 
10-15-97."  In this decision, the RO continued a 
noncompensable rating for bilateral chondromalacia of the 
knees; granted an increased rating for lumbosacral strain to 
20 percent, effective October 15, 1997; and granted an 
increased rating for cervical strain to 20 percent, effective 
October 15, 1997.  In May 1998, the RO received a notice of 
disagreement with this decision.

In his notice of disagreement, the veteran not only disagreed 
with the ratings assigned but also with the effective date of 
October 15, 1997, for the awards of increased ratings for 
lumbosacral and cervical strain.  Specifically, he stated, 
"Also, the effective date states October 15, 1997.  I 
informed the VA on 6-5-95 that 'all of my disabilities have 
gotten much worse over a period of time.'  The effective date 
should have been 6-5-95."  The RO issued a statement of the 
case only on the issue of the ratings awarded and not on the 
effective date issue.  Accordingly, the Board ordered the RO 
to issue a statement of the case on the effective date issue 
on remand in February 2001.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).

In November 1998, the Board received a VA Medical 
Record-Consultation Sheet highlighted in yellow showing a 
request to a Prosthetics department for an evaluation 
regarding whether the veteran needed a wheelchair.  The 
provisional diagnosis was degenerative joint disease 
lumbosacral spine, chronic low back pain.  The request for 
the consultation was dated in August 1998, but the report of 
consultation was not included.

In March 1999, the Board remanded the case for further 
development.  Among other things, the Board instructed the RO 
to reconsider a claim for service connection for arthritis of 
the cervical and lumbar spine after obtaining a medical 
opinion as to whether arthritic changes in the cervical and 
lumbar spine were part of the service-connected cervical and 
lumbar strain.

A VA memorandum dated in April 1999 from Rama Pidikiti, M.D., 
is of record stating that the veteran "has long standing 
history of pain in many parts of his body along with many 
medical problems and is limited in his function.  He attends 
chronic pain clinic at this VA Hospital."

In May 1999, a statement of the case dated in April 1999 on 
the increased rating issues was issued in response to the 
veteran's May 1998 notice of disagreement with the May 1998 
rating decision.  In May 1999, the RO received a VA Form 9 in 
which the veteran checked a box indicating that he wished to 
appeal all the issues on the statement of the case and 
supplemental statement of the case sent to him.

In June 1999, the RO received many VA outpatient treatment 
and other medical reports dated from the 1980s to 1999.  Many 
were duplicates of reports already in the claims file.  
However, some of the more recent reports were not previously 
of record.  Reports dated in 1997, 1998, and 1999 show that 
the veteran was seen regularly at the Gadsden Primary Care 
Clinic as well as other VA outpatient clinics.  The 1997 and 
early 1998 reports show complaints of back and neck pain and 
one report, dated in December 1997, also shows a complaint of 
knee pain.  No other reports contain any complaints or 
findings relevant to the knees.  In March 1998, objective 
finding on examination of the lumbosacral spine was diffuse, 
mild tenderness without spasms.  Reports dated in April, May, 
June, July, and August 1998 and February and May 1999 reflect 
that the veteran's lumbosacral and cervical spine 
degenerative joint disease was stable.

On August 14, 1998, the veteran was seen at Gadsen Primary 
Care clinic where one examiner's notes reflect that the 
veteran reported that he was "doing well", and the 
assessment was that chronic low back pain was stable.  
Another examiner's notes reflect subjective complaints of 
neck pain increasing and show that the veteran requested a 
wheelchair.  The veteran was referred to Prosthetics to be 
evaluated for a wheelchair.  A September 1998 VA CT report 
pertaining to the cervical spine showed that mild cervical 
disc degeneration was present.  There was cervical 
spondylosis mostly C4-5 and C5-6 with central and foraminal 
stenosis at C5-6.  The foraminal stenosis appeared slightly 
worse than on the left scan of September 1997.  In October 
1998, the veteran complained of chronic pain and requested a 
scooter.  The assessment was chronic low back pain and 
cervical spine pain.

In February 1999, an examiner noted that the veteran 
discussed his chronic condition which was under control.  The 
veteran reported that he was feeling well and had no new 
problems.  In May 1999, it was noted that the medications 
continued to help and that the veteran seemed pleased.  The 
veteran's condition was stable.

In June 1999, the veteran reported for VA Joints and Spine 
examinations using a cane and also in a wheelchair.  On the 
Joints examination report, the examiner noted that the 
veteran got in and out the chair very slowly and cautiously.  
There was objective evidence of painful motion, instability, 
weakness, abnormal movement, and guarding of movement.  The 
examiner stated that the veteran walked with a decrepit gait 
using a cane and that he could hardly shuffle along.  The 
veteran stated that he was very sleepy.  Knee range of motion 
was from full extension bilaterally to flexion of 128 degrees 
on the right and 122 degrees on the left.  Normal range of 
flexion of the knee for VA rating purposes is to 140 degrees.  
See 38 C.F.R. § 4.71, PLATE II (2000).  As in the March 1998 
Joints examination report, under "Objective Findings", the 
examiner noted that "[m]otion stops when pain begins", 
indicating that the pain began on flexion at 128 and 122 
degrees for the right and left knees, respectively, and 
flexion before that point was pain free.  The diagnosis was 
arthralgia of the knees with loss of function due to pain.  
The examiner noted that x-rays were normal.

On the June 1999 Spine examination, the examiner noted 
objective findings of painful motion, spasm, weakness, and 
tenderness.  Read in the context of the normal values for 
range of motion for the lumbar and cervical spine provided by 
the VA examiner in the May 2001 report, the June 1999 report 
reflected range of motion of the lumbar spine as follows:  
forward flexion to 72 degrees (normal range is 90 degrees); 
backward extension, 4 degrees (normal extension is 30 
degrees); right lateral flexion, 18 degrees; left lateral 
flexion, 20 degrees (normal lateral flexion is 50 degrees).  
Range of motion of the cervical spine was forward flexion to 
34 degrees (normal range is 45); backward extension, 22 
degrees (normal extension is 45 degrees); flexion to the 
right, 26 degrees; and flexion to the left, 26 degrees 
(normal lateral flexion is 45 degrees).  The diagnosis was 
arthralgia of the cervical and lumbosacral spine with loss of 
function due to pain.  The examiner noted that x-rays were 
normal.  In response to the March 1999 Board remand 
instruction to the RO to obtain a medical opinion as to 
whether "arthritic changes" in the cervical and lumbar 
spines were part of the service-connected cervical and lumbar 
strain, the examiner rendered an opinion that "the 
'arthralgia' of the cervical and lumbar areas are part of his 
service connected cervical and lumbosacral strain."

In January 2000, the RO received VA outpatient treatment 
reports dated in October and November 1999 from the veteran 
highlighted in yellow.  Most of the notes were not relevant 
to his lumbosacral or cervical spine or knee claims but one, 
dated in November 1999, showed that the veteran was seen at 
the Gadsden Primary Care clinic and discussed with the doctor 
multiple chronic conditions including chronic low back pain.  
The conditions were under control with current medications.  
On examination, the neck was supple and the lumbar spine had 
moderate muscular tenderness but was otherwise stable.  The 
assessment was degenerative joint disease of the cervical 
spine and of the lumbar spine on chronic pain medications.

A June 2000 VA CT report pertaining to the cervical spine 
showed C4-5 and C5-6 discogenic degenerative changes with 
spondylitic bars narrow lateral recesses of the spinal canal 
and neural foramina.  Uncovertebral osteoarthritic changes at 
these levels were also present.

In a June 2000 rating decision, the RO granted increased 
ratings to 10 percent each for chondromalacia of the left and 
right knees, effective June 29, 1999, the date that the VA 
Joints examination was conducted.  A June 2000 supplemental 
statement of the case was issued which included the knee 
claims and which continued the 20 percent ratings assigned 
for cervical strain and for lumbosacral strain.  In a July 
2000 rating decision, the RO granted service connection for 
arthritis of the lumbar and cervical spines and continued the 
evaluations of 20 percent for each disability, now rated as 
cervical strain with arthritis and lumbosacral strain with 
arthritis.  The veteran was notified of this decision in July 
2000.

In July 2000, the RO received a "notice of disagreement" 
with the RO's June 13, 2000, rating decision in which the 10 
percent ratings were assigned for chondromalacia of the left 
and right knees.  (The Board notes that these issues remained 
in appellate status without the filing of an additional 
notice of disagreement.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993) (noting that, in a claim for an increased disability 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation and it 
follows that such a claim remains in controversy where less 
than the maximum available benefit is awarded)).  The veteran 
stated that all of his disabilities were service-connected 
and warranted the maximum rating allowed by law.  He also 
stated, "VA was notified on [June 5, 1995,] that 'all of my 
disabilities have gotten much worse over a period of time.'  
This should be the effective date of disabilities."

In addition to instructing the RO to place the appropriate 
AMIE worksheets in the file so that the examination reports 
could be read in the context of the worksheet questions, the 
Board also requested in its February 2001 remand order that 
the RO ask the veteran to state where he has received 
treatment for his disorders and attempt to obtain all 
treatment records relevant to his claims, and the Board 
instructed the RO to schedule the veteran for examinations to 
evaluate the degree of disability resulting from his 
service-connected lumbar spine, cervical spine, and knee 
disorders.  In a letter dated April 23, 2001, the RO notified 
the veteran of the information needed from him, namely, 
medical treatment records.  The veteran did not submit any 
records or notify the RO of the existence of any records to 
be obtained on his behalf by VA.

The RO also scheduled the veteran for an examination but 
evidence in the claims file, including an April 2001 VA Form 
119, Report of Contact, and notations made on a May 2001 
addendum to previous Spine and Joint examination reports, 
shows that the veteran refused to attend any VA examinations 
on remand.

II.  Analysis.

General Provisions of Law Pertaining To Increased Rating 
Claims:  Disability ratings are determined by applying the 
criteria set forth in the VA Schedule for Rating 
Disabilities, found in 38 C.F.R., Part 4.  The rating 
schedule is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.1.  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of 
the whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  
38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

General Provisions of Law Pertaining To Effective Dates For 
Increased Ratings:  Generally, the effective date of an award 
of increased compensation shall be the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date; otherwise, the effective date will 
be the date of VA receipt of the claim for increase, or date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a), (b)(2); 38 C.F.R. § 3.400(o).

General Provisions of Law Pertaining To Service Connection:  
Service connection may be established for a disability on a 
direct basis where a current disability exists and that 
disability either had its onset in service or is the result 
of a disease or injury incurred in service.  38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 
(2000).  Service connection for certain diseases, such as 
calculi of the gallbladder, may be established on a 
presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1112 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) 
(2001).  In such cases, the disease is presumed under the law 
to have had its onset in service even though there is no 
evidence of such disease during the period of service.  
38 C.F.R. § 3.307(a). 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions are intended as liberalizations applicable when 
the evidence would not warrant service connection without 
their aid.  38 C.F.R. § 3.303(d) (2001).

A.  Increased Ratings For Chondromalacia Of The Right And 
Left Knees.

In this case, the veteran's service-connected chondromalacia 
of the right and left knees has been assigned 10 percent 
ratings analogously under Diagnostic Code 5299-5257 for 
"other impairment of the knee" because the VA Schedule for 
Rating Disabilities does not specifically list 
chondromalacia.  38 C.F.R. § 4.27.  Under Diagnostic Code 
5257, a knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Code 5257.  Chondromalacia is "softening of the articular 
cartilage, most frequently in the patella."  Dorland's 
Illustrated Medical Dictionary 321 (28th ed. 1994).  
Chondromalacia patellae is "pain and crepitus over the 
anterior aspect of the knee, particularly in flexion, with 
softening of the cartilage on the articular surface of the 
patella and, in later stages, effusion."  Id.  

The medical evidence of record pertaining to the knees shows 
no recurrent subluxation or lateral instability of the knees.  
In the May 2001 report, the examiner specifically noted that 
there was no recurrent subluxation or lateral instability of 
the knees.  Therefore, although the medical evidence does not 
show that the veteran meets the requirements for a 10 percent 
rating, the RO has assigned a 10 percent rating analogously 
under this criteria because, as illustrated below, no other 
rating criteria for the knees are more closely analogous to 
the veteran's knee disability.  38 C.F.R. § 4.20; see 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (Board 
should provide an explanation for a diagnostic code used for 
a disorder that must be rated analogously to another 
disorder).  The rating criteria under Diagnostic Code 5257 
are the most closely analogous because, although the veteran 
does not have lateral instability of the knee, the examiner 
noted on the March 1998 Joints examination report that both 
knees were unstable in the anterior posterior position.

Although the veteran's knee disability results in limitation 
of motion of the knees, the medical evidence of record 
reflects findings that are insufficient to meet the 
requirements for a compensable rating under the rating 
criteria for limitation of motion.  Standard range of motion 
of a knee is from 0 degrees extension to 140 degrees flexion.  
38 C.F.R. § 4.71, PLATE II.  A 0 percent rating is warranted 
for limitation of leg flexion when it is limited to 60 
degrees, a 10 percent rating is warranted when it is limited 
to 45 degrees, and a 20 percent rating is warranted when it 
is limited to 30 degrees.  38 C.F.R. § 4.71a, Code 5260.  A 0 
percent rating is warranted when leg extension is limited to 
5 degrees, a 10 percent rating is warranted when it is 
limited to 10 degrees, and a 20 percent rating is warranted 
when it is limited to 15 degrees.  38 C.F.R. § 4.71a, Code 
5261.  In this case, the medical evidence of record reflects 
full or normal extension of the knee on all examination 
reports over the years, and flexion of the knees has ranged 
from 120 to 128, a degree of pain-free movement well beyond 
the limitation to 45 degrees required for a compensable 
rating.

The medical evidence of record reflects that there is no 
ankylosis of the knees, and so a rating under Diagnostic Code 
5256 for ankylosis of the knee cannot be assigned.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5256.  (Ankylosis is "[s]tiffening 
or fixation of a joint as the result of a disease process, 
with fibrous or bony union across the joint."  Stedman's 
Medical Dictionary 93 (26th ed. 1995)).  Similarly, the 
veteran does not have an impairment of the tibia and fibula 
and so the rating criteria under Diagnostic Code 5262 are not 
for application.

Moreover, although chondromalacia is "softening" of 
cartilage, the semilunar cartilage of the knee has not been 
dislocated or removed, and therefore a rating under 
Diagnostic Codes 5258 and 5259 cannot be assigned.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5258, 5259.  Although 
chondromalacia involves softening of the articular cartilage 
and degenerative arthritis or osteoarthritis involves 
degeneration of the articular cartilage, a rating cannot be 
assigned under the rating criteria for evaluating 
degenerative arthritis because those criteria require that 
arthritis be established by X-ray findings and all X-rays of 
the knees in this case have been normal.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003. 

Nevertheless, the Board notes that the more recent evidence 
of record in this case reflects a degree of disability of the 
knees that exceeds the 10 percent evaluation for a "slight" 
disability.  For example, on the March 1998 General Medical 
examination report, the examiner noted that the veteran's 
gait was limping because of pain in the knee and that the 
veteran supported himself with a cane.  On the March 1998 VA 
Joints examination report, the examiner noted that there was 
objective evidence of painful motion and that the veteran had 
a lot of difficulty walking even with a cane.  The diagnosis 
was degenerative joint disease, both knees, with loss of 
function due to severe pain.  On the June 1999 Joints 
examination report, the examiner again noted objective 
evidence of painful motion, instability, weakness, abnormal 
movement, and guarding of movement, and the examiner stated 
that the veteran walked with a decrepit gait using a cane and 
that he could hardly shuffle along.

In addition, in May 2001, the examiner who had conducted the 
VA Joints examinations in March 1998 and June 1999 provided a 
special report to answer some questions posed about those 
examinations in the Board's February 2001 remand order.  For 
example, the Board sought to determine whether the veteran's 
use of a cane or wheelchair was primarily due to the 
service-connected knee disability to the service-connected 
lumbar and cervical spine disabilities.  In the May 2001 
report, the examiner stated that the chondromalacia of the 
knees was debilitating enough to require a cane and/or a 
wheelchair and it is due the disability of the knees as 
opposed to some other disability that is impairing the 
veteran's ability to walk with a normal gait.

In light of this evidence, the Board concludes that the 
disability of the veteran's knees more nearly approximates a 
moderate degree of disability.  38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5299-5257.  The next higher or 30 percent 
rating for a severe degree of disability is not warranted 
without objective evidence of the effects of the veteran's 
chronic pain and functional loss or disuse of the knees, such 
as greater limitation of motion, atrophy, the condition of 
the skin, absence of normal callosity or the like.  38 C.F.R. 
§ 4.40.  Accordingly, the Board concludes that an increased 
rating of 20 percent, but not higher, for a moderate degree 
of disability is warranted for each knee.  38 C.F.R. § 4.71a, 
Diagnostic Code 5299-5257

B.  Effective Date Earlier Than June 29, 1999, For A 
Compensable Rating For Chondromalacia Of The Knees.

In his July 2000 notice of disagreement with the June 2000 
rating decision which assigned a compensable rating for 
chondromalacia of the knees effective June 29, 1999, the 
veteran appealed not only the rating assigned but also the 
effective date, alleging that the effective date should be 
June 5, 1995, the date he notified VA that his disability had 
gotten worse.

Subsequent to the Court's April 1995 decision affirming the 
Board's denial of a compensable rating for bilateral 
chondromalacia of the knees, the earliest date that the RO 
received a statement from the veteran alleging that all of 
his disabilities had gotten worse over time was on June 5, 
1995.  The veteran made this statement in connection with a 
statement that he had not been able to work since November 
1993.  Consequently, the RO developed the claim as one for a 
total rating based on individual unemployability.  However, 
the Board construes this statement as a claim for an 
increased rating for chondromalacia of the knees.

The Board notes that there is no evidence of record dated 
within one year prior to this claim for increase pertaining 
to the knees.  In this regard, the reference in the September 
1995 ALJ's decision to a June 1994 examination report 
specifically notes that this examination was conducted on 
June 2, 1994, a little more than a year before receipt of the 
claim for increase by VA on June 5, 1995.  Anyway, the 
assignment of a compensable rating is not factually 
ascertainable based on this report because the knees were 
found to be normal.  Thus, a compensable rating for 
chondromalacia may be assigned no earlier than the June 5, 
1995, claim.

Development of the claim for a total rating based on 
individual unemployability involve obtaining evidence 
pertaining to all service-connected disabilities.  Therefore, 
the RO requested, in its September 1995 letter to the veteran 
that he submit medical evidence to support his claim for 
increased compensation.  That same month, the veteran 
submitted the decision of the ALJ.

The February 1997 VA examination report reflects the 
diagnosis of chondromalacia of both knees and that the 
veteran claimed some stiffness.  However, there are no 
objective findings warranting a compensable rating for the 
knee disorder.  On the March 1997 Social Industrial Survey, 
there were no complaints relevant to the knees.  In October 
1997, the RO received the medical examination report of Dr. 
Anne Campbell, which was dated in January 1997, and this 
report reflected that range of motion of the extremities was 
within normal limits.  The veteran was in no acute distress; 
his gait and station were intact.  He used no assistive 
device.  This evidence provides no basis for the assignment 
of a compensable rating for chondromalacia.

In the March 1998 General Medical and Joints examination 
reports, the examiners noted that the veteran was limping 
because of pain in the knees and that he had difficulty 
walking even with a cane.  There was objective evidence of 
painful motion.  The findings were similar to those found on 
the June 1999 Joints examination on which the RO based its 
assignment of a compensable rating.  Thus, the Board 
concludes that the March 1998 examination reports are the 
earliest evidences on which it is factually ascertainable 
that an increase in disability of the knees occurred.  
Therefore, the date of these examinations -- March 17, 1998, 
-- was the date entitlement to an increased rating arose.  
Accordingly, the Board concludes that increased ratings of 20 
percent each for chondromalacia of the left and the right 
knees which it is granting in this decision should be made 
effective as of March 17, 1998.

C.  Increased Rating For Lumbosacral Strain With Arthritis, 
Currently Rated As 20 Percent Disabling.

The veteran's lumbosacral strain with arthritis is rated 
under the criteria in the rating schedule for evaluating 
lumbosacral strain.  38 C.F.R. § 4.71a, Diagnostic Codes 
5295.  The Board will consider the claim for an increased 
rating under both that criteria and the criteria for 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5292.  A 20 percent rating is provided for 
moderate limitation of the motion of the lumbar spine 
(Diagnostic Code 5292) or for lumbosacral strain, with muscle 
spasm on extreme forward bending and loss of lateral spine 
motion, unilateral, in the standing position (Diagnostic Code 
5295).  A 40 percent rating is warranted for severe 
limitation of the motion of the lumbar spine (Diagnostic Code 
5292); or severe lumbosacral strain, with listing of the 
whole spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic changes 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion (Diagnostic 
Code 5295).  38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 
(2001).

On the March 1998 VA Spine examination, range of motion of 
the lumbar spine was forward flexion to 64 degrees (normal 
range is 90 degrees); backward extension, 5 degrees (normal 
extension is 30 degrees); right lateral flexion, 27 degrees; 
left lateral flexion, 30 degrees (normal lateral flexion is 
50 degrees).  Similar findings were made on the June 1999 VA 
Spine examination:  forward flexion to 72 degrees (normal 
range is 90 degrees); backward extension, 4 degrees (normal 
extension is 30 degrees); right lateral flexion, 18 degrees; 
left lateral flexion, 20 degrees (normal lateral flexion is 
50 degrees).  These findings are consistent with a moderate 
limitation of motion of the lumbar spine and do not more 
nearly approximate a severe limitation of motion.  Moreover, 
the medical evidence of record does not reflect severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  With regard to the 
findings of abnormal mobility, the examiner who conducted the 
March 1998 and June 1999 examinations of the spine and of the 
joints attributed the veteran's need for a cane and/or 
wheelchair to the service-connected disability of the knees.  
Accordingly, the Board concludes that an increased rating for 
lumbosacral strain with arthritis is not warranted.  
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295.

D.  Increased Rating For Cervical Strain With Arthritis, 
Currently Rated As 20 Percent Disabling.

The service-connected cervical strain with arthritis is rated 
under the criteria in the rating schedule for limitation of 
motion of the cervical spine strain as well rated analogously 
to lumbosacral strain.  38 C.F.R. §§ 4.20, 4.71a, Diagnostic 
Codes 5290, 5295.  A 20 percent rating is provided for 
moderate limitation of the motion of the cervical spine and a 
40 percent rating is provided for severe limitation of the 
motion of the cervical spine under Diagnostic Code 5290.  
Analogous consideration will be given under Diagnostic Code 
5295 to the presence of severe cervical strain, with any 
listing of the cervical spine, to marked limitation of 
forward bending, and to loss of lateral motion with 
osteo-arthritic changes or narrowing or irregularity of joint 
space.  38 C.F.R. § 4.71a, Diagnostic Code 5295.

On the March 1998 VA Spine examination, range of motion of 
the cervical spine was forward flexion to 44 degrees (normal 
range is 45 degrees); backward extension, 28 degrees (normal 
extension is 45 degrees); flexion to the right, 19 degrees; 
flexion to the left, 23 degrees (normal lateral flexion is 45 
degrees).  On the June 1999 VA Spine examination, the 
following findings were reported:  forward flexion to 34 
degrees; backward extension, 22 degrees; flexion to the 
right, 26 degrees; flexion to the left, 26 degrees.  These 
findings are consistent with a moderate limitation of motion 
of the cervical spine and do not more nearly approximate a 
severe limitation of motion.  Moreover, the medical evidence 
of record does not reflect severe cervical strain, with any 
listing of the cervical spine, or marked limitation of 
forward bending.  Concerning loss of lateral motion with 
osteo-arthritic changes or narrowing or irregularity of joint 
space, although CT  reports in September 1997, September 
1998, and June 2000 reflected stenosis or narrowing of the 
lateral recesses of the spinal canal and neural foramina, the 
range of motion testing indicates no more that a moderate 
limitation of lateral motion and not loss of lateral motion.  
Accordingly, the Board concludes that an increased rating for 
cervical strain with arthritis is not warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5290, 5295.

E.  An Effective Date Earlier Than August 23, 1996, For 
Increased Ratings For Lumbosacral Strain From Noncompensable 
To 20 Percent Disabling And For Cervical Strain From 10 
Percent To 20 Percent Disabling.

The RO has assigned August 23, 1996, as the effective date 
for the increased ratings for the lumbosacral and cervical 
strain because it has construed a VA Form 9 that the veteran 
submitted on that date in which he listed those disabilities, 
as well as several other disabilities, and requested the 
maximum rating for each disability listed, as a claim for 
increased ratings for the lumbosacral and cervical strain.  
However, as noted above with regard to the knee claims, the 
veteran submitted a statement on June 5, 1995, that all of 
his disabilities had gotten worse over time and that he had 
not been able to work since November 1993.  The RO construed 
the statement as a claim for a total rating based on 
individual unemployability and, in September 1995, requested 
that the veteran submit evidence to support his claim for 
increased compensation.

The veteran did submit evidence but it is not evidence on 
which the Board may base a decision that it is factually 
ascertainable that a compensable rating was warranted for 
lumbosacral strain or that a rating higher than 10 percent 
was warranted for cervical strain.  The evidence submitted 
consisted of the ALJ decision in which the examiner noted a 
June 1994 medical report from a private clinic in which the 
veteran complained of pain in the lumbosacral area.  There 
were no other findings relevant to the low back.  The next 
evidence relevant to the lumbosacral strain is dated after 
the August 23, 1996, effective date currently assigned for 
the increase.  Thus, it could only be factually ascertainable 
from the evidence of record that the increase in disability 
occurred after August 23, 1996, and therefore, entitlement to 
the increased rating arose after that date.  However, despite 
the rule that the effective date for an increase shall be the 
date of receipt of claim or the date entitlement arose 
whichever is later, the RO has assigned a date earlier than 
the date entitlement to the increased rating arose.  Assuming 
that this date was incorrect under the regulations, any 
possible error favored the veteran.  See Williams v. Gober, 
10 Vet. App. 447, 452 (1997).  Therefore, the Board concludes 
that an effective date earlier than August 23, 1996, is not 
warranted for a compensable rating for lumbosacral strain.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 (2001).

Concerning the rating for cervical strain, the Board notes 
that, even assuming that the statement submitted by the 
veteran in June 1995 was a claim for an increased rating for 
cervical strain, then rated 10 percent disabling, there is no 
evidence prior to the August 23, 1996, effective date 
assigned for the increased rating to 20 percent that 
indicates that a rating higher than 10 percent was warranted 
during that period.  The private examination noted by the ALJ 
reflected that the cervical spine had minimal tenderness and 
no real limitation of movement.  Thus, as was the case with 
the increased rating for lumbosacral strain, it could only be 
factually ascertainable from the evidence of record that the 
increase in disability of the cervical strain occurred after 
August 23, 1996, and therefore, entitlement to the increased 
rating arose after that date.  Therefore, assuming that 
August 23, 1996, was incorrect under the regulations, any 
possible error favored the veteran.  See Williams, 10 Vet. 
App. at 452.  Accordingly, the Board concludes that an 
effective date earlier than August 23, 1996, is not warranted 
for a compensable rating for cervical strain.  38 U.S.C.A. 
§ 5110 (West 1991); 38 C.F.R. § 3.400 (2001).

F.  Service Connection For Cholecystectomy.

Service medical records show that the veteran was seen on 
August 6, 1974, for complaints of right upper quadrant pain 
of a year's duration.  The examiner noted that it was not 
definitely pleuritic, that there was no cardio respiratory 
difficulty, that the gastrointestinal system was okay, that 
there were no urinary complaints, and that previous chest and 
rib X-rays were normal.  There was slight pain on extreme arm 
raising and left trunk flexion.  The examiner's impression 
was right upper quadrant pain, etiology obscure.  The plan 
was liver function tests, urinalysis, and blood work.  There 
is no evidence in the claims file that these tests were 
performed.

On August 12, 1974, the veteran was seen again with 
complaints of sudden right upper quadrant pain while running 
which had left the area aching.  The veteran stated that this 
pain was not always related to exercise.  The examiner noted 
right upper quadrant tenderness.  The physical examination 
was otherwise normal.  The examiner noted "R/O [Rule out] GB 
[gallbladder] disease.  The plan included medication, barium 
enema, and a gallbladder series, although there is no 
evidence that these tests were performed.  However, a 
urinalysis was done on August 12, 1974, at the request of the 
examiner.

In February and May 1988, the veteran was seen in service for 
right shoulder pain including in the area of the scapula.  X-
rays of the shoulder were negative.

On July 31, 1991, the veteran was admitted to a service 
department hospital with complaints of right upper quadrant 
pain and a several year history of intermittent right upper 
quadrant pain.  He underwent cholecystectomy or removal of 
the gallbladder and was discharged on August 5, 1991.  The 
diagnoses were acute calculus cholecystitis and chronic 
cholecystitis with cholelithiasis (the presence or formation 
of gallstones).

The Board notes that service connection for calculi of the 
gallbladder (gallstones) under the presumptive provisions is 
not for application in this case as there is no evidence 
showing that they were disabling to a degree of 10 percent or 
more in the year following the veteran's discharge from 
service in October 1989.  However, there is evidence in 
service that one examiner thought gallbladder disease was a 
possibility as early as 1974 as an explanation of the 
veteran's complaints of right upper quadrant pain.

The Board has consulted the 17th edition of the Merck Manual 
and notes that right upper quadrant pain, often radiating to 
the right lower scapula or the right shoulder, is a symptom 
of gallbladder disease.  Clinical diagnosis of acute 
cholecystitis may be difficult when findings are atypical, 
and one differential diagnosis may be pleurisy.  The examiner 
in service stated that the veteran pain was not definitely 
pleuritic.  Today, hepatobiliary scanning and ultrasound 
provide strong evidence for acute cholecystitis.  However, it 
appears that only a urinalysis was done in service in 1974.

The episode in 1974 could have been an episode of acute 
cholecystitis, which is a complication of gallstones, because 
the Board notes that the Merck Manual states that a typical 
episode improves in 2-3 days and resolves in a week.  Failure 
to do so suggests serious complications.  Even when the 
presence of gallstones is revealed, patients sometimes decide 
to live with the stones.  Many people have asymptomatic 
gallstones, and many remain asymptomatic for long periods, 
frequently for life.  Usually patients have several attacks 
before surgery is advised.

Although a long period of time elapsed between the episode in 
1974 where the examiner in service suspected possible 
gallbladder disease and the onset of the episode of acute 
cholecystitis in July 1991 that resulted in the removal of 
the gallbladder, the Board concludes based on the Merck 
Manual's description of the disease that such a long period 
without symptoms is not unusual.  Moreover, the veteran was 
seen in 1988 in service for right shoulder pain, and he 
provided a several year history of intermittent right upper 
quadrant pain in 1991.

The Board concludes that there is an approximate balance of 
positive and negative evidence in this case such that the 
benefit of the doubt rule may be applied in the veteran's 
favor.  In this regard, the Board notes that, while there is 
no firm diagnosis of gallbladder disease in service and there 
were long gaps of time between the evidence reflecting 
symptoms characteristic of the disease, the medical 
literature indicates that such a course may not be unusual 
for this disease.  Accordingly, the Board concludes that 
cholecystitis with cholelithiasis was incurred in active 
service, and the cholecystectomy performed to treat it in 
July 1991 is service-connected.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 1991 & Supp 2001); 38 C.F.R. §§ 3.303, 3.304 (2001).

G.  A Temporary Total Evaluation Under 38 C.F.R. § 4.30 For A 
Period Of Convalescence Following Cholecystectomy.

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established by report at hospital discharge that 
entitlement is warranted for a continuing period of 
convalescence following surgery which necessitated at least 
one month of convalescence.  38 C.F.R. § 4.30 (2001).

In this case, the veteran was admitted to the service 
department hospital on July 31, 1991, and underwent 
cholecystectomy on that day.  The hospital report shows that 
he was discharged on August 5, 1991, in stable condition.  
His diet was good.  His activity on discharge was no lifting 
more than 5 pounds and he was encourage to walk as much as 
possible.  The report did not establish the need for a period 
of convalescence of at least one month.  Accordingly, the 
Board concludes that a temporary total evaluation under 
38 C.F.R. § 4.30 for a period of convalescence following 
cholecystectomy in July 1991 is not warranted in this case.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.30 (2001).

Finally, the Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA) codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 106, 5107, 5126 (West Supp. 
2001), which, among other things, redefined the obligations 
of VA with respect to the duty to assist.  This change in the 
law is applicble to all claims filed on or after the date of 
enactment of the VCAA or filed before that date and not yet 
final as of that date.  38 U.S.C.A. § 5103A.  Regulations 
implement this law were also promulgated.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  These 
changes in the law have brought about a heightened duty on 
the part of VA to assist the veteran in developing evidence 
in support of a claim providing the veteran all information 
needed with respect to the criteria to be satisfied in order 
to prevail.

Reviewing the instant claims in the light of the VCAA, the 
Board concludes that VA rendered all necessary assistance, 
providing the veteran the appropriate law and regulations in 
statements of the case and supplemental statements of the 
case, obtaining all medical records or other evidence that 
was indicated to be in existence and available.  Remand 
orders specified various development to be undertaken and the 
necessary medical examinations were conducted.  The Board is 
satisfied that all relevant facts have been properly and 
sufficiently developed and that the veteran will not be 
prejudiced by proceeding to a decision on the basis of the 
evidence currently of record.























	(CONTINUED ON NEXT PAGE)


ORDER

An increased rating for chondromalacia of the right knee to 
20 percent, but not higher, is granted.

An effective date earlier than June 29, 1999, -- 
specifically, March 17, 1998, -- for an increased 20 percent 
rating for chondromalacia of the right knee is granted.

An increased rating for chondromalacia of the left knee to 20 
percent, but not higher, is granted.

An effective date earlier than June 29, 1999, -- 
specifically, March 17, 1998, -- for chondromalacia of the 
left knee is granted.

An increased rating for lumbosacral strain with arthritis is 
denied.

An effective date earlier than August 23, 1996, for a 
compensable rating for lumbosacral strain is denied.

An increased rating for cervical strain with arthritis is 
denied.

An effective date earlier than August 23, 1996, for a rating 
in excess of 10 percent for cervical strain is denied.

Service connection for cholecystectomy is granted.

A temporary total evaluation under 38 C.F.R. § 4.30 for a 
period of convalescence following cholecystectomy in July 
1991 is denied.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

